DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 5602928) hereinafter Eriksson in view of Torres (WO 2016210050 A1) hereinafter Torres.

Eriksson does not specifically disclose the system further comprising wherein a distance between the third position and the first position equals a distance between the third position and the second position such that the first, second and third microphones form corners of an isosceles triangle however,
Since it is known in the art as evidenced by Torres for a system to further comprise wherein a distance between the third position and the first position equals a distance between the third position and the second position such that the first, second and third microphones form corners of an isosceles 
An ordinary skilled in the art would be motivated to modify the invention of Eriksson with the teachings of Torres for the benefit of improving the noise pickup of the system, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Eriksson with Torres.
Regarding claim 4, Eriksson as modified by Torres teaches the system of claim 4, Eriksson further teaches the system further comprising wherein the ANC controller comprises a first adaptive filter that is coupled to the first and second loudspeakers (“Model M1 has an output 52 outputting a correction signal to introduce canceling sound at respective speaking location 18 to cancel noise from respective noise source 16” in Col. 2, Lines 1-3 and M1 in Fig. 1 controls the sound cancelling signal going to speakers 26 and 30 via M8).
Regarding claim 9, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1(see rejection of claim 1 above).
Regarding claim 14, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 17, claim is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 4 (see rejection of claim 4 above).
Claims 5, 6, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 5602928) hereinafter Eriksson in view of Torres (WO 2016210050 A1) hereinafter Torres and further in view of Christoph et al. (US 20160314778 A1) hereinafter Christoph.
Regarding claim 5, Eriksson as modified by Torres teaches the system of claim 4, Eriksson as modified by Torres does not specifically disclose the system further comprising wherein the ANC controller further comprises a first least mean square (LMS) adaption unit for calculating a set of filter coefficients that determines a filter transfer function of the first adaptive filter based on the first, second and third microphone signals however,
Since it is known in the art as evidenced by Christoph for a system to further comprise wherein the ANC controller further comprises a first least mean square (LMS) adaption unit for calculating a set of filter coefficients that determines a filter transfer function of the first adaptive filter based on the first, second and third microphone signals (“It further comprises adaptive filter 22, which has filter transfer function W(z), and adaptation unit 23 to (recursively) calculate an optimal set of filter coefficients w.sub.k=(w.sub.0, w.sub.1, w.sub.2, . . . ) for adaptive filter 22.” in ¶ [0034]), 
An ordinary skilled in the art would be motivated to modify the invention of Eriksson as modified by Torres with the teachings of Christoph for the benefit of minimizing the time for estimation of filters,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Eriksson as modified by Torres with Christoph.
Regarding claim 6, Eriksson as modified by Torres and Christoph teaches the system of claim 5, Christoph further teaches the system further comprising a secondary path arranged downstream of the first adaptive filter (Fig. 4 shows an ANC system where Adaptive filter 22 is upstream the secondary path 21) and having a secondary path transfer function (S(z) in Fig. 4), wherein the filter coefficients are updated based on a reference signal filtered with an estimation of the secondary path transfer function 
Regarding claim 10, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 6 (see rejection of claim 6 above).
Regarding claim 11, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 5 (see rejection of claim 5 above).
Regarding claim 18, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 5 (see rejection of claim 5 above).
Regarding claim 19, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 6 (see rejection of claim 6 above).
Claims 7, 8, 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 5602928) hereinafter Eriksson in view of Torres (WO 2016210050 A1) hereinafter Torres and further in view of Christoph et al. (US 20160314778 A1) hereinafter Christoph and further in view of FARHANG BEHROUZ (WO 2009129008 A1) hereinafter Farhang.
Regarding claim 7, Eriksson as modified by Torres and Christoph teaches the system of claim 5, Eriksson further teaches the system further comprising wherein the ANC controller further comprises at least one third loudspeaker (28 in Fig. 1), a second adaptive filter that is coupled to the at least one third loudspeaker (M2 in Fig. 1 is connected to speaker 28 in Fig. 1),

Since it is known in the art as evidenced by Farhang for a system to further comprise second LMS adaption unit for calculating a set of second filter coefficients that determines a filter transfer function of the second adaptive filter based on the first, second, and third microphone signals in (“a plurality of second speakers (106c, 106d) disposed within the first acoustic space and coupled to the adaptive filter to form a plurality of third acoustic signals corresponding to the plurality of echo-reduced second electronic signals; and a second adaptive filter (108c, 108d) coupled to the plurality of first microphones and configured to adaptively filter the plurality of first electronic signals to form a plurality of echo-reduced first electronic signals using the plurality of second electronic signals as a reference, wherein the second adaptive filter comprises a second lattice predictor (202) of order M coupled to a second LMS/Newton adaptive filter (204) of length N, wherein M < N.” in ¶[Claim 4]),
An ordinary skilled in the art would be motivated to modify the invention of Eriksson as modified by Torres and Christoph with the teachings of Farhang for the benefit of minimizing the processing time for coefficient estimation of the system,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Eriksson as modified by Torres and Christoph with Farhang.
Regarding claim 8, Eriksson as modified by Torres, Christoph and Farhang teaches the system of claim 7, Christoph further teaches the system further comprising secondary path arranged downstream of the second adaptive filter (Fig. 4 shows an ANC system where Adaptive filter 22 is upstream the secondary path 21) and having a secondary path transfer function (S(z) in Fig. 4) , wherein the second filter coefficients are updated based on a reference signal filtered with an estimation of the second 
Regarding claim 12, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 7 (see rejection of claim 7 above).
Regarding claim 13, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 8 (see rejection of claim 8 above).
Regarding claim 20, claim is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 8 (see rejection of claim 8 above).
Claims 2, 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 5602928) hereinafter Eriksson in view of Torres (WO 2016210050 A1) hereinafter Torres and further in view of Baskin et al. (US 20160100250 A1) hereinafter Baskin.
Regarding claim 2, Eriksson as modified by Torres teaches the system of claim 1, Eriksson does not specifically disclose the system further comprising wherein- the first microphone and the first loudspeaker are arranged in a headrest of a vehicle; and the second microphone and the second loudspeaker are arranged in the headrest, distant to the first microphone and the first loudspeaker however,
Since it is known in the art as evidenced by Baskin for a system to further comprise wherein- the first microphone and the first loudspeaker are arranged in a headrest of a vehicle (speaker 402 and 
An ordinary skilled in the art would be motivated to modify the invention of Eriksson as modified by Torres with the teachings of Baskin for the benefit of improving the noise pickup of the system, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Eriksson as modified by Torres with Baskin.
Regarding claim 3, Eriksson as modified by Torres teaches the system of claim 1, Eriksson as modified by Torres does not specifically disclose further teaches wherein the third microphone is arranged offset to the first position in a first horizontal direction, in a second horizontal direction perpendicular to the first horizontal direction, and in a vertical direction perpendicular to the first and the second horizontal direction; and the third microphone is arranged offset to the second position in the first horizontal direction, in the second horizontal direction, and in the vertical direction however, 
Since it is known in the art as evidenced Baskin for a system to further comprise wherein the third microphone is arranged offset to the first position in a first horizontal direction, in a second horizontal direction perpendicular to the first horizontal direction, and in a vertical direction perpendicular to the first and the second horizontal direction; and the third microphone is arranged offset to the second position in the first horizontal direction, in the second horizontal direction, and in the vertical direction (Microphone 408 is offset from microphone 412 and 410 in both horizontal directions and vertical direction from both first location of the listener and the second location of the listener.),

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Eriksson as modified by Torres with Baskin.
Regarding claims 15 and 16, claims are rejected for being the systems comprising at least the same elements and performing at least the same functions performed by the systems of rejected claims 2 and 3 respectively (see rejection of claims 2 and 3 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMMAR T HAMID/Examiner, Art Unit 2654